DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/28/2022 is acknowledged. Accordingly, claims 2 and 11 have been cancelled, claims 1, 3, 9 and 12 have been amended, thus currently claims 1, 3-10 and 12-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, in the phrase “a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a second position of the light-emitting element on the main surface of the heat dissipation member”, the claimed first and second position are unclear. 
First, the first position has been defined in line 9 as a position of the reference structure with respect to the heat dissipating member. 
Second, the second position is defined in line 11 as a position of the light-emitting element with respect to the heat dissipating member; and clearly implying there is a first position of the light-emitting element that has not been introduced in the claim yet.
Therefore, for purpose of examination the Examiner has interpreted the phrase above to mean: -- a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a first position of the light-emitting element on the main surface of the heat dissipation member --.

Claims 3-8 are rejected as they depend from claim 1.

In claim 9, in the phrase “a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a second position of the light-emitting element on the main surface of the heat dissipation member”, the claimed first and second position are unclear. 
First, the first position has been defined in line 9 as a position of the reference structure with respect to the heat dissipating member. 
Second, the second position is defined in line 11 as a position of the light-emitting element with respect to the heat dissipating member; and clearly implying there is a first position of the light-emitting element that has not been introduced in the claim yet.
Therefore, for purpose of examination the Examiner has interpreted the phrase above to mean: -- a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a first position of the light-emitting element on the main surface of the heat dissipation member --.

Claims 10 and 12-17 are rejected as they depend from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higley et al (CN 102667318 A, hereinafter, “Higley”, previously cited by the Examiner) in view of Matsui et al (US 20060141851 A1, hereinafter, “Matsui”, newly cited by the Examiner).

Regarding claim 1, Higley teaches a light source module (lamp assembly 80, see figures 8a-8b, and figures 1a-7c and 9a-10b to shown common elements and features to all embodiments, and translated text attached to this office action) comprising: 
a heat dissipation member (radiator 32 with thermally conductive compound 38, see fig 8b) having a main surface (upper surface of 38); 
a board (printed circuit board 40, see fig 8a) disposed on the main surface (upper surface of 38) of heat dissipation member (32, 38); 
a light-emitting element (light emitting diode package 10, see fig 8b) disposed on the main surface (upper surface of 38) of the heat dissipation member (32, 38), wherein the heat dissipation member (32) is configured to dissipate heat (see ¶ 39) transferred from the light-emitting element (32); 
a connection member (spring contact 82, see fig 8b) extending between (as seen in figure 8b) the light-emitting element (10) and the board (40).
Higley does not explicitly teach a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a second position of the light-emitting element on the main surface of the heat dissipation member.
Matsui teaches a light source module (socket 1 designed for an LED light source, see figure 1) having a heat dissipation member (heat sink 3000), a board (metal base substrate 1003) and a light-emitting element (LED elements 1010);
a reference structure (screws 3100 to 3103 into screw holes 3010 to 3013 (3013 not shown)) disposed at a first position (position of 3100 to 3103 in 3010 to 3013) on the main surface (upper surface of 3000) of the heat dissipation member (3000) and laterally spaced apart (as seen in fig 1) from the board (1003) and the light-emitting element (1010), wherein the first position (position of 3100 to 3103 in 3010 to 3013) of the reference structure (3100 to 3103 in 3010 to 3013) indicates a second position (position of 1010) of the light-emitting element (1010) on the main surface (upper surface of 3000) of the heat dissipation member (3000).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reference structure as taught by Matsui into the teachings of Higley in order to secure the board on the heat dissipation member such that the light emitting element is replaceable. One of ordinary skill would have been motivated to make this modification to ease replacement of damaged boards or light sources and to fasten maintenance.

Regarding claim 3, Higley does not explicitly teach, wherein: the reference structure includes first and second reference elements laterally spaced apart from each other, and the light-emitting element is positioned on a straight line extending between the first and second reference elements.
Matsui teaches wherein: the reference structure (3100 to 3103 in 3010 to 3013) includes first and second reference elements (3100 to 3103) laterally spaced apart (as seen in fig 1) from each other, and the light-emitting element (1010) is positioned on a straight line (not shown, but evident from fig 1) extending between the first and second reference elements (3100 to 3103).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reference structure as taught by Matsui into the teachings of Higley in order to secure the board on the heat dissipation member such that the light emitting element is replaceable. One of ordinary skill would have been motivated to make this modification to ease replacement of damaged boards or light sources and to reduce downtime.

Regarding claim 4, Higley teaches wherein the connection member (82) is in elastic contact (since 82 is a spring) with the light-emitting element (10).

Regarding claim 5, Higley teaches wherein the connection member (82) comprises: 
a first connection part (see vertical part of 82 in direct contact with electrical contact 48 of 40) connected to the board (40); and 
a second connection part (see arched part of 82) connected to the first connection part (see vertical part of 82) and being in elastic contact (since 82 is a spring) with the light-emitting element (10).

Regarding claim 6, Higley teaches wherein the second connection part (see arched part of 82) extends in an arc shape (evident from figure 8b) to allow the second connection part (arched part of 82) to elastically move relative (see ¶ 53) to the first connection part (vertical part of 82).

Regarding claim 9, Higley teaches a vehicle lamp (lamp assembly 80, see figures 8a-8b, and figures 1a-7c and 9a-10b to shown common elements and features to all embodiments, and translated text attached to this office action) comprising:
a heat dissipation member (radiator 32 with thermally conductive compound 38, see fig 8b) having a main surface (upper surface of 38); 
a board (printed circuit board 40, see fig 8a) disposed on the main surface (upper surface of 38) of heat dissipation member (32, 38); 
a light-emitting element (light emitting diode package 10, see fig 8b) disposed on the main surface (upper surface of 38) of the heat dissipation member (32, 38), wherein the heat dissipation member (32) is configured to dissipate heat (see ¶ 39) transferred from the light-emitting element (32); 
a connection member (spring contact 82, see fig 8b) extending between (as seen in figure 8b) the light-emitting element (10) and the board (40).
Higley does not explicitly teach a reference structure disposed at a first position on the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, wherein the first position of the reference structure indicates a second position of the light-emitting element on the main surface of the heat dissipation member.
Matsui teaches a light source module (socket 1 designed for an LED light source, see figure 1) having a heat dissipation member (heat sink 3000), a board (metal base substrate 1003) and a light-emitting element (LED elements 1010);
a reference structure (screws 3100 to 3103 into screw holes 3010 to 3013 (3013 not shown)) disposed at a first position (position of 3100 to 3103 in 3010 to 3013) on the main surface (upper surface of 3000) of the heat dissipation member (3000) and laterally spaced apart (as seen in fig 1) from the board (1003) and the light-emitting element (1010), wherein the first position (position of 3100 to 3103 in 3010 to 3013) of the reference structure (3100 to 3103 in 3010 to 3013) indicates a second position (position of 1010) of the light-emitting element (1010) on the main surface (upper surface of 3000) of the heat dissipation member (3000).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reference structure as taught by Matsui into the teachings of Higley in order to secure the board on the heat dissipation member such that the light emitting element is replaceable. One of ordinary skill would have been motivated to make this modification to ease replacement of damaged boards or light sources and to reduce downtime.

Regarding claim 10, Higley teaches wherein the light-emitting element (10) is configured to transfer heat directly (see ¶ 39) to the heat dissipation member (32).

Regarding claim 12, Higley does not explicitly teach, wherein: the reference structure includes first and second reference elements laterally spaced apart from each other, and the light-emitting element is positioned on a straight line extending between the first and second reference elements.
Matsui teaches wherein: the reference structure (3100 to 3103 in 3010 to 3013) includes first and second reference elements (3100 to 3103) laterally spaced apart (as seen in fig 1) from each other, and the light-emitting element (1010) is positioned on a straight line (not shown, but evident from fig 1) extending between the first and second reference elements (3100 to 3103).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reference structure as taught by Matsui into the teachings of Higley in order to secure the board on the heat dissipation member such that the light emitting element is replaceable. One of ordinary skill would have been motivated to make this modification to ease replacement of damaged boards or light sources and to fasten maintenance.

Regarding claim 13, Higley teaches wherein the connection member (82) is in elastic contact (since 82 is a spring) with the light-emitting element (10).

Regarding claim 14, Higley teaches wherein the connection member (82) comprises: 
a first connection part (see vertical part of 82 in direct contact with electrical contact 48 of 40) connected to the board (40); and 
a second connection part (see arched part of 82) connected to the first connection part (see vertical part of 82) and being in elastic contact (since 82 is a spring) with the light-emitting element (10).

Regarding claim 15, Higley teaches wherein the second connection part (see arched part of 82) extends in an arc shape (evident from figure 8b) to allow the second connection part (arched part of 82) to elastically move relative (see ¶ 53) to the first connection part (vertical part of 82).

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higley in view Matsui as applied to claim 1 above, and further in view of Blandin et al (EP 3396239 A1, hereinafter, “Blandin”. Previously cited by the Examiner).

Regarding claims 7-8, Higley teaches further comprising a connector terminal (large contact 50, wire 49 and electrical contact 48, see fig 8b) integrated with the board (40); but
Higley does not explicitly teach the connector terminal is configured to engage a connector supplying external power; and
wherein the board includes an accommodation portion configured to accommodate the connector.
Blandin teaches a light source module (lamp assembly 10, see figure 4, and translated text attached to this office action) having a board (printed circuit board 30) that includes a connector terminal (see male connector, not labeled but seen in fig 2); 
the connector terminal (see male connector, not labeled but seen in fig 2) is configured to engage a connector (female connector 35) supplying external power (see page 4,  ¶ 6); and
wherein the board (30) includes an accommodation portion (right portion of 30) configured to accommodate the connector (35).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the connector of Blandin into the teachings of Higley, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to easily connect the module to a power source.

Regarding claims 16-17, Higley teaches further comprising a connector terminal (large contact 50, wire 49 and electrical contact 48, see fig 8b) integrated with the board (40); but
Higley does not explicitly teach the connector terminal is configured to engage a connector supplying external power; and
wherein the board includes an accommodation portion configured to accommodate the connector.
Blandin teaches a vehicle lamp (lamp assembly 10, see figure 4, and translated text attached to this office action) having a board (printed circuit board 30) that includes a connector terminal (see male connector, not labeled but seen in fig 2); 
the connector terminal (see male connector, not labeled but seen in fig 2) is configured to engage a connector (female connector 35) supplying external power (see page 4,  ¶ 6); and
wherein the board (30) includes an accommodation portion (right portion of 30) configured to accommodate the connector (35).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the connector of Blandin into the teachings of Merkle, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to easily connect the module to a vehicle power source.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875